Per Curiam : This case was before this court at a former term, on the appeal of defendant, against whom judgment had been rendered in the trial court. On reference to the opinion then delivered, a full statement of the facts will be found. (Frew v. Taylor, 106 Ill. 159.) The judgment of the trial court was then reversed because of the error of the court in excluding the evidence of defendant’s title to the land in controversy. On the remandment of the cause, a new trial was had, which resulted in favoj: of defendant, and now plaintiff brings the case to this court on error. No question was made on the former hearing of the cause in this court, nor is any now made, as to the completeness and sufficiency of plaintiff’s claim of title, unless it has been broken by legal proceedings divesting the title from that chain and investing it in defendant. It will be seen that most of the objections urged on the former appeal, to the validity of defendant’s title, are again insisted upon on the present hearing. It is sufficient to say they were overruled by this court in its opinion then delivered, and it w'ill not be necessary to repeat, here, any part of the discussion then given to the objection raised, and it will not be done. Very little additional evidence is found in the present record, and wdiat there is does not seriously affect the merits of the case as then determined. In all its essential features the case is precisely the same as it was when before this court at the former term, and for the reasons then assigned the present judgment will be affirmed. Judgment affirmed.